IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                              No. 2930 Disciplinary Docket No. 3
                                            :
VISHAL S. PETIGARA                          : No. 159 DB 2022
                                            :
                                            : Attorney Registration No. 94342
                                            :
                                            : (Bucks County)




                                         ORDER


PER CURIAM
       AND NOW, this 1st day of December, 2022, upon consideration of the Certificate

of Admission of Disability, Vishal S. Petigara is immediately transferred to inactive status

for an indefinite period and until further Order of this Court. See Pa.R.D.E. 301(e). He

shall comply with all the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.